Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Figs. 1-14: Figs. 1-14 are cross-sectional views of an integrated circuit according to a first embodiment. As shown in Fig. 1, semiconductor substrate 110 includes portions in device regions 112, 114, 116 and 118. In some embodiments, the semiconductor substrate 110 includes silicon. Other materials, such as carbon, germanium, gallium, arsenic, n2itrogen, indium, phosphorus, or the like, may also be included in semiconductor substrate 110. In some embodiments, device regions 112, 114, 116 and 118 are different regions exemplarily including a logic core region, a high voltage (HV) device region, a memory device region (such as an embedded non-volatile memory (NVM) region or an embedded static random access memory (SRAM) region), a complementary metal-oxide-semiconductor (CMOS) image sensor region, an analog region, an input/output region, a dummy region (for forming dummy patterns), or the like. The above-referenced device regions are schematically illustrated in FIG. 15. In some exemplary embodiments, the device region 112 is a logic core region, the device region 114 is a HV device region, the device region 116 is a memory device region, and the device region 118 is a CMOS image sensor region. Pad layer 120 and mask layer 130 are formed on semiconductor substrate 110. The pad layer 120 is blanket formed 3photoresist material is irradiated (exposed) in accordance with a predetermined pattern and developed to remove portions of the photoresist material, so as to form the openings 141 and 142. 
Species II, Figs. 16-28: Figs. 16-28 are cross-sectional views of an integrated circuit according to a second embodiment. As shown in Fig. 16, semiconductor substrate 410 includes portions in device regions 412, 414, 416 and 418. In some 
The species are independent or distinct because the species comprise different processing parameters or elements for each identified species. In addition, these species are not recognized obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/SHAHED AHMED/
Primary Examiner, Art Unit 2813